Case 8:20-cv-03290-PJM Document 9-27 Filed 11/16/20 Page 1 of 3

Exhibit 5
Case 8:20-cv-03290-PJM Document 9-27 Filed 11/16/20 Page 2 of 3

From: David L. Koche [mailto:dkoche@barnettbolt.com]

Sent: Monday, October 26, 2020 9:41 AM

To: 'Levander, Andrew' <andrew.levander@dechert.com>; ‘Steiner, Neil' <neil.steiner@dechert.com>;
‘Sarchio, Christina’ <Christina.Sarchio@dechert.com>

Ce: Stephen Neuwirth <stephenneuwirth@quinnemanuel.com>; 'Benito Romano'
<romano@freehsporkinsullivan.com>; 'Gibbs, Thomas' <tgibbs@segrlaw.com>

Subject: RE: WFI / Notice of Intention to Sell

 

[EXTERNAL EMAIL]

 

Again, and as always, we are happy to discuss. Best
regards

 

David L. Koche

Attorney at Law

Barnett Kirkwood Koche Long & Foster, P.A.
601 Bayshore Boulevard, Suite 700

Tampa, FL 33606

Tel.: (813) 253-2020 ext. 111

Fax: (813) 251-6711

E-mail: dkoche@barnettbolt.com

Website: www.BarnettBolt.com

 

 

Confidentiality Note:

The information contained in this electronic mail is legally privileged and confidential, intended only for the use of the individual or
entity named above. If the reader of this message is not the intended recipient, you are hereby notified that any dissemination,
distribution, or copying of this communication is strictly prohibited. If you receive this communication in error, please notify us
immediately by telephone (collect) at (813) 253-2020 and return the original message to us at the above listed address via electronic
mail. We will reimburse you for telephone expenses involved. Thank you.

From: David L. Koche

Sent: Friday, October 23, 2020 3:35 PM

To: 'Levander, Andrew’; Steiner, Neil; Sarchio, Christina

Cc: 'stephenneuwirth@quinnemanuel.com'; 'Benito Romano’; 'Gibbs, Thomas’
Subject: WFI / Notice of Intention to Sell

Attached is the RSS Stockholders’ Notice of Intention to Sell. Please let me know if WF]
would prefer I not send the attached pursuant to the notice requirements specified in Section 19 of
the Stockholder’s Agreement and instead agrees that this email constitutes sufficient delivery of
the Notice to WFI.
Case 8:20-cv-03290-PJM Document 9-27 Filed 11/16/20 Page 3 of 3

If | have not heard back from you by the close of business (5:00 pm) that WET prefers to
accept the attached as sufficient service of the Notice. | will also send the attached to WFI directly
for delivery via Fedex (no signature required) pursuant to the notice provisions in Section 19 of
the Stockholder’s Agreement.

As always. | am happy to discuss. Best regards

 

David L. Koche

BAR N E TT Attorney at Law
Barnett Kirkwood Koche Long & Foster, P.A.

K| 2 KWOO D 601 Bayshore Boulevard, Suite 700 “

KOCH Tampa, FL 33606

LONG Tel.: (813) 253-2020 ext. 111

&FOS

Fax: (813) 251-6711
TE R E-mail: dkoche@barnettbolt.com

Website: www.BarnettBolt.com

 

 

Confidentiality Note:

The information contained in this electronic mail is legally privileged and confidential, intended only for the use of the individual or
entity named above. If the reader of this message is not the intended recipient, you are hereby notified that any dissemination,
distribution, or copying of this communication is strictly prohibited. If you receive this communication in error, please notify us
immediately by telephone (collect) at (813) 253-2020 and return the original message to us at the above listed address via electronic
mail. We will reimburse you for telephone expenses involved. Thank you.
